UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6902


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL PAUL HAYMOND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:05-cr-00013-JPB-3)


Submitted:    February 26, 2009             Decided:   March 4, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian Joseph Kornbrath, Federal Public Defender, Clarksburg,
West Virginia, for Appellant. Paul Thomas Camilletti, Assistant
United   States  Attorney,  Martinsburg,  West   Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Paul Haymond appeals from the district court’s

order   granting     a   two-level      sentence       reduction        and    denying     a

further    sentence      reduction      pursuant          to    18   U.S.C.     § 3582(c)

(2006).    We have reviewed the record and the district court’s

order and find no abuse of discretion.                         Accordingly, we affirm

on the reasoning of the district court.                         See United States v.

Haymond, No. 3:05-cr-00013-JPB-3 (N.D.W. Va., May 28, 2008).                             We

note Haymond was not entitled to a resentencing hearing or a

sentence     below    the    amended      guideline            range.         See    United

States v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009) (“When a

sentence is within the guidelines applicable at the time of the

original   sentencing,       in   an    18       U.S.C.    §    3582(c)    resentencing

hearing,     a    district   judge      is       not   authorized         to    reduce    a

defendant's sentence below the amended guideline range.”).                               We

deny Haymond’s motion for appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately       presented   in   the    materials             before   the    court     and

argument would not aid the decisional process.

                                                                                    AFFIRMED




                                             2